Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
15, 2014.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-14-00219-CV

                        IN RE JANOS FARKAS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-00421

                         MEMORANDUM OPINION

      On March 17, 2014, relator Janos Farkas filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Alfred
H. Bennett, presiding judge of the 61st District Court of Harris County, to set aside
his February 10, 2014 order denying relator’s verified petition to take pre-suit
depositions pursuant to Rule 202 of the Texas Rules of Civil Procedure. See Tex.
R. Civ. P. 202.
      Relator has not shown his entitlement to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Wise.




                                         2